DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on May 19 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/2019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Sim et al. (U.S. 2019/0159705 A1) (hereinafter – Sim).
	Re. Claim 1: Sim teaches an analyte monitor (Abstract: glucose monitoring), the analyte monitor comprising:
a light emitter configured to emit light toward a target (Fig. 1: light emitter 110),
a sensor configured to sense acoustic waves generated by analyte molecules in the target in response to the light emitted by the light emitter (Fig. 1: photoacoustic detector 130),
	a resonance chamber sized to form a standing wave from generated acoustic waves (Fig. 1: acoustic resonator; Paragraph 0061: dimensions of the acoustic resonator depend on material of the 
a signal processing module configured to estimate an analyte concentration level on the basis of acoustic waves sensed by the sensor (Fig. 1: PAS Analyzer 140, described in Paragraph 0047: “The photoacoustic analyzer 140 may analyze the PAS signal to predict the blood glucose level in the body”).
Re. Claim 2: Sim teaches the analyte monitoring system of claim 1.  Sim further teaches the analyte monitoring system wherein the light emitter is configured to emit light having a wavelength in the mid-infrared region (Paragraph 0019: “The light emitter may be configured to emit the light into a predetermined area of the skin while gradually increasing or decreasing a size of a wavelength of the light within a near -infrared (NIR) band or a mid-infrared (MIR) band”).
Re. Claims 6 and 7: Sim teaches the analyte monitoring system of claim 1.  Sim further teaches the analyte monitoring system wherein the sensor comprises a microphone (Paragraph 0022: “The photoacoustic detector may include a microphone and an amplifier…”).
With respect to claim 7, a microphone reads upon a narrower definition of a transducer, whereby sound waves are transduced into electrical signal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (U.S. 2019/0159705 A1) (hereinafter – Sim) in view of Wang et al. (U.S. 2014/0026639 A1) (hereinafter – Wang).
Re. Claims 8 and 3: Sim teaches the analyte monitoring system according to claim 1, including wherein the resonance chamber comprises a resonance branch for formation of the standing wave and a measurement branch connecting the resonance branch to the sensor (Fig. 8: main cavity 121 and branch cavity 122 in communication with photoacoustic detector 130).
Sim does not explicitly teach the invention wherein the measurement branch/sensor is positioned to be proximate to an anti-node of the standing wave formed in the resonance branch.
Wang teaches the invention wherein the sensor is located at an antinode location (Paragraph 0030).  Wang teaches analogous art in the technology of photoacoustic sensors (Paragraph 0014).
It would have been obvious to one having skill in the art before the effective filing date to have modified Sim to locate the measurement branch (containing a sensor) to be proximate to an anti-node of the standing wave formed in the resonance branch, the motivation being that the anti-node is the point of greatest pressure variation, i.e., highest signal amplitude (Paragraph 0030). 
Alternatively or additionally, since Sim describes that amplification of the photoacoustic signal is a primary objective of the resonance chamber shown in Fig. 8, and that the height of the main branch varies the resonance characteristics of the signal (Paragraph 0061), placement of the measurement branch relative to an antinode of a standing wave would have been a case of routine optimization of the dimensions of the device.  Varying the height/diameter of the main chamber necessarily varies the position of the antinode of the standing wave relative to the measurement branch/sensor, wherein optimization of the dimensions of the main branch (resonance branch) would place the measurement 
With respect to claim 3, placing the measurement branch proximate to the anti-node of the standing wave to be formed in the resonance branch also allows the sensor (within the measurement branch) to be positioned proximate to an antinode formed in the resonance branch, as required by claim 3.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (U.S. 2019/0159705 A1) (hereinafter – Sim) in view of Reihman et al. (U.S. 2015/0119667 A1) (hereinafter – Reihman).
Re. Claim 4: Sim teaches the analyte monitoring system according to claim 1.  Sim does not teach the system wherein the signal processing module is configured to determine whether the estimated analyte concentration level falls within one of two or more pre-determined ranges.
Reihman teaches a system wherein the signal processing module is configured to determine whether the estimated analyte concentration level falls within one of two or more pre-determined ranges (Paragraph 0007: “The device further comprises an alert interface configured to provide a first alert when the wearer's blood glucose value is within a predetermined range, and a second alert that the wearer's blood glucose value is outside the predetermined range”).  Reihman teaches analogous art in the technology of analyte monitoring (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Sim to have incorporated the determination of whether or not an analyte concentration falls within one of two or more pre-determined ranges as taught by Reihman, the motivation being that the 
Re. Claim 5: Sim in view of Reihman teach the system according to claim 4.  Reihman also teaches the invention further comprising a transmitter configured to transmit a signal when the estimated analyte concentration level falls within one of the two or more pre-determined ranges (Paragraph 0109: transmission of glucose information falling within certain ranges; Paragraph 0132: “… analyte information may be transmitted from the wearable device 200 and/or received by another device in response to a trigger… a transmission from the wearable device 200 may occur responsive to a glucose concentration, responsive to a change in state/zone/range of glucose concentration (e.g., between hypo-, hyper-, and euglycemic zones), or responsive to glucose information meeting one or more predetermined criteria (e.g., rate of change of glucose above a threshold)”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791